United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE NAVY, CMDR,
NAVAL INTL-INACTIVE FACILITY,
San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-883
Issued: October 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 13, 2012 appellant filed a timely appeal of a December 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his request
for reconsideration. The appeal was docketed as No. 12-883.
OWCP’s December 28, 2011 decision determined that the evidence submitted in support
of appellant’s request for reconsideration of OWCP’s May 16, 2011 decision was insufficient to
warrant a merit review. It noted that in the May 16, 2011 decision, an OWCP hearing
representative affirmed a November 4, 2010 loss of wage-earning capacity decision. The
December 28, 2011 decision noted the requirements for modifying a wage-earning capacity
determination but concluded that the evidence and arguments submitted in support of the request
for reconsideration were cumulative, a standard typically used in considering whether to grant a
merit review from a timely reconsideration request.1 As the underlying issue is modification of a
wage-earning capacity determination, appellant’s request should not be treated as a

1

See e.g., James W. Scott, 55 ECAB 606 (2004).

reconsideration request but should be adjudicated as a request for modification of a wage-earning
capacity determination.2
Section 8124(a) of FECA provides: OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.3 Its regulations at section 10.126 of
Title 20 of the Code of Federal Regulations provide: The decision of the Director of OWCP
shall contain findings of fact and a statement of reasons.4 Moreover, OWCP’s procedure manual
provides: The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.5
The Board, having duly considered the matter, finds that OWCP’s December 28, 2011
decision fails to properly explain the findings with respect to the issue presented. The decision
states that a merit review was not conducted yet also sets forth the standard for determining
whether a wage-earning capacity determination should be modified. OWCP appears to have
both analyzed appellant’s request as a timely request for reconsideration, under 5 U.S.C.
§ 8128(a), for which merit review was not granted and also analyzed the merits of whether the
wage-earning capacity determination should be modified. As noted, since the underlying issue is
modification of a wage-earning capacity determination, appellant’s request should not be treated
as a reconsideration request but should be adjudicated as a request for modification of a wageearning capacity determination. Thus, OWCP, in its December 28, 2011 decision, did not
discharge its responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that appellant could understand the basis for the decision, i.e.,
whether he met his burden of proof to show modification of the loss of wage-earning capacity
determination.
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding appellant’s request for modification of a wageearning capacity determination. Following this and such further development as OWCP deems
necessary, it shall issue an appropriate merit decision.

2

See F.B., Docket No.10-99 (issued June 21, 2010); M.J., Docket No. 08-2280 (issued July 7, 2009).

3

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

4

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-956 (issued April 15, 2010).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

2

IT IS HEREBY ORDERED THAT the December 28, 2011 decision be set aside and
the matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: October 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

